United States Court of Appeals
         FOR THE DISTRICT OF COLUMBIA CIRCUIT



Argued February 11, 2019              Decided June 28, 2019

                        No. 18-5045

                   JAVIER A. MAYORGA,
                       APPELLANT

                             v.

CHRISTINE A. MERDON, ACTING ARCHITECT OF THE CAPITOL,
                      APPELLEE


        Appeal from the United States District Court
                for the District of Columbia
                    (No. 1:15-cv-01604)


    Ellen K. Renaud argued the cause and filed the briefs for
appellant.

    Johnny H. Walker, Assistant U.S. Attorney, argued the
cause for appellee. With him on the brief were Jessie K. Liu,
U.S. Attorney, and R. Craig Lawrence, Assistant U.S.
Attorney.

    Before: SRINIVASAN and WILKINS, Circuit Judges, and
GINSBURG, Senior Circuit Judge.

    Opinion for the Court filed by Senior Circuit Judge
GINSBURG.
                                2
     GINSBURG, Senior Circuit Judge: Javier Mayorga, an
employee of the Architect of the Capitol (AOC), brought an
action against the Acting Architect of the Capitol, Christine A.
Merdon, in her official capacity. Mayorga alleges the selecting
officials at the AOC denied him a promotion on the basis of his
race and national origin in violation of Title VII of the Civil
Rights Act of 1964, 42 U.S.C. § 2000e, et seq. The district
court granted summary judgment to the AOC and Mayorga
now appeals.

     For the reasons below, we vacate the judgment of the
district court and remand the case for trial, at which Mayorga
will bear the typical burden in this single-motive case to
establish that he would have been selected for the promotion
but for the alleged improper motive.

                        I. Background

     Because we are asked to determine whether Mayorga has
put forth enough evidence at the summary judgment stage to
proceed to trial on his Title VII claim, we set forth the facts in
some detail.

A. Mayorga’s Qualifications

     Mayorga emigrated to the United States from Nicaragua in
1990 and, after almost ten years working in electronics, earned
a degree in Network Management from Stratford University.
Upon graduating in 2003, Mayorga worked part-time as a
heating, ventilation, and air conditioning (HVAC) Service
Technician at TK Service before he was hired as a full-time
Control Service Technician at Advanced Power Control, where
Mayorga was to troubleshoot network and electronic problems
for over two years.
                               3
      Since 2007 Mayorga has been employed at the AOC, a
federal agency that operates and maintains certain buildings
and historic monuments in the District of Columbia, such as the
Capitol, the Capitol Visitor Center, and the Supreme Court. At
all relevant times during his employment at the AOC, Mayorga
worked primarily on the Capitol and on the Visitor Center as
an Electronic Industrial Controls Mechanic in the Capitol
Superintendent’s Office. In this role, he is responsible for
maintaining the building automation system (BAS), which
comprises multiple systems, including HVAC, lighting,
elevators, electrical monitoring, generators, and utility
metering.

    Mayorga has received numerous awards at the AOC and
his work was rated “Outstanding” in his previous two
evaluations. He mentors other employees on building
automation activities and a coworker, Clinton Johnson, has
submitted a sworn declaration that Mayorga is “the most
knowledgeable person in [electronic] Controls and on the BAS
network” that Johnson had met in his ten years working for the
AOC. Johnson also describes Mayorga as the “‘go to guy’ for
almost everyone” and says Mayorga is “regarded as the person
who can figure out a problem” when others cannot, including
problems related to “fiber and switches.”

     In 2014 Mayorga responded to an announcement
advertising two openings in different wage grades for
Electronics Technicians in the Energy Management Control
Systems (EMCS) Branch, a central office within the Planning
and Project Management Division that performs maintenance
and operation services for all buildings within the jurisdiction
of the AOC. Either job would be a promotion for Mayorga. Of
relevance here, the job descriptions for the two openings
require the selectees to service both (1) the BAS and (2) the
“AOC Building Automation System Network (BASnet).” The
                               4
selectees also would be responsible for “installing new
network(s) in the buildings” and for installing, terminating, and
testing fiber-optic cabling and for “operating and
troubleshooting BASnet equipment, including but not limited
to” certain ethernet routers and network switches.

     A human resources specialist in the AOC compiled a list
of approximately 35 candidates who were considered
minimally qualified for each of the positions and presented the
lists to the selecting official, Scott Bieber, a white male
Supervisory Electronics Technician who oversees the EMCS
branch and who would be the selectees’ direct supervisor.
Bieber subsequently chose two colleagues, Cliff Wallace and
Terry Watson, to participate with him on the selection panel.
Wallace, a white male, is Bieber’s deputy in the EMCS Branch
and refers to himself as the “BAS Net Manager” because he
“manages the BAS for all buildings maintained by” the AOC;
Watson, a white female, manages a separate group within the
Planning and Project Management Division.

     Mayorga alleges he has crossed paths with both Bieber and
Wallace throughout their time working together at the AOC –
but it appears these encounters were not wholly collegial:
Mayorga claims that Bieber and Wallace made fun of his
Hispanic first name, regularly calling him “Caviar” instead of
Javier, and that Bieber mocks Mayorga’s accent and interrupts
him in meetings. Bieber and Wallace dispute this account of
their behavior; Bieber denies ever having worked with
Mayorga.

     From the list of candidates he received from the human
resources specialist, Bieber selected six, including Mayorga,
for first-round interviews. In advance of the interviews, Bieber
used an Excel spreadsheet to note each candidate’s experience
in seven areas, based upon his or her resume (e.g., “BAS,”
                                  5
“NETWORK,” or “HVAC”). Although Mayorga’s resume
showed he had worked as an HVAC service technician for
eight years and that he had a degree in Network Management,
Bieber failed to credit Mayorga in either area. According to
Mayorga, the panelists took notes during his interview but did
not seem “interest[ed] to ask [him] questions” and did not
“make eye contact” with him, instead shuffling their papers.

B. The AOC’s Decision

     Of the six candidates interviewed, the panelists chose three
for a second (and final) round of interviews. Mayorga was not
among this group; instead, the panelists ranked Mayorga last of
the six, in part they said because he failed during the interview
to give detailed answers about his experience or skills. Bieber
also claimed Mayorga seemed confused during the interview
about what job he had applied for. Furthermore, Bieber
asserted Mayorga did not have experience with the BASnet
because “[i]t wasn’t stated on his resume or it never came out
in the interview”; he also said Mayorga had “very little”
experience with ethernet and fiber-optic cables, and no
experience with Cisco equipment. We refer to these latter
skills collectively as ethernet/fiber/Cisco.

    The AOC ultimately chose Ed Williams and John Coulter,
two white males it claimed were most qualified, to fill the two
positions.  Williams would specialize in graphics and
programming, Coulter in the network. 1 Williams was already
working in EMCS as an Electronic Industrial Controls


1
  Bieber testified he wanted one candidate to focus upon networking
and another upon graphics and programming, but Mayorga disputes
this. The vacancy announcement indicates the AOC sought two
candidates for similar roles, and Watson later testified networking is
only “an add on, a bonus if someone has [it].”
                                6
Mechanic performing the same duties required of the selectee;
hence the AOC explained he had experience well-suited for his
new role. Coulter was employed in another AOC shop as an
Electronics Mechanic prior to his selection and Bieber
explained Coulter was a top choice because Coulter had
worked in his previous role to “maintain the BASnet network
infrastructure, to do all the fiber work, and to help configure
Cisco switches.” Bieber Deposition at 8 (cleaned up).

C. Procedural History

     After exhausting his administrative remedies, Mayorga
sued the Acting Architect of the Capitol in her official capacity,
alleging the AOC violated Title VII of the Civil Rights Act of
1964, 42 U.S.C. § 2000e-2, when it did not select Mayorga for
promotion. See Title IV of the Congressional Accountability
Act of 1995, 2 U.S.C. §§ 1311, 1317(a)(2) (extending the
protections of Title VII to the legislative branch of the federal
government). The district court granted the AOC’s motion for
summary judgment, Mayorga v. Ayers, 281 F. Supp. 3d 182
(2017), holding Mayorga failed to provide sufficient evidence
from which a jury could reasonably find the AOC’s
justifications for not hiring Mayorga were pretextual. Id. at
203. The court subsequently denied Mayorga’s motion to
reconsider its order and Mayorga filed a timely notice of
appeal.

                          II. Analysis

     We review a grant of summary judgment de novo.
Holcomb v. Powell, 433 F.3d 889, 895 (D.C. Cir. 2006). In
order to succeed on a motion for summary judgment, the
moving party must show there is “no genuine issue of material
fact.” Id. “A fact is ‘material’ if a dispute over it might affect
the outcome of a suit under governing law; factual disputes that
                                7
are ‘irrelevant or unnecessary’ do not affect the summary
judgment determination.” Id. (citation omitted). “An issue is
‘genuine’ if ‘the evidence is such that a reasonable jury could
return a verdict for the nonmoving party.’” Id. (citation
omitted).

     The principal question before us is whether, based upon
Mayorga’s proffered evidence, a jury reasonably could find the
panelists did not select Mayorga for promotion because of his
race or national origin.

A. The Title VII Framework

     Title VII permits a plaintiff to establish liability in either
of two ways. Ponce v. Billington, 679 F.3d 840, 844 (D.C. Cir.
2012). He may bring a case pursuant to 42 U.S.C. § 2000e-
2(a)(1) on what we have called a “single-motive” or “pretext”
theory of discrimination, which requires him to prove the
employer’s improper consideration of a protected
characteristic was a but-for cause of an adverse employment
decision. § 2000e-2(a)(1) (prohibiting discrimination in
employment “because of [an] individual’s race, color, religion,
sex, or national origin”); Ponce, 679 F.3d at 844.
Alternatively, a plaintiff may advance a “mixed-motive” theory
of liability pursuant to 42 U.S.C. § 2000e-2(m), which allows
a plaintiff unable to establish but-for causation to prevail as
long as he can show that unlawful discrimination was “a
motivating factor” for the decision. See § 2000e-2(m) (“an
unlawful employment practice is established when ... race,
color, religion, sex, or national origin was a motivating
factor”). Under the latter approach, the plaintiff’s recovery is
limited to declaratory relief, certain fees and costs, and an
injunction not including “admission, reinstatement, hiring, [or]
promotion.” § 2000e-5(g)(2)(B). “Even though we have
described but-for and mixed-motive cases as ‘alternative ways
                              8
of establishing liability,’ a plaintiff may proceed under both
theories simultaneously.” Ponce, 679 F.3d at 845. Mayorga’s
counsel clarified at oral argument that Mayorga brings only a
single-motive claim and hence recognizes he must ultimately
show that, but for the panelists’ consideration of an improper
factor, he would have been promoted.

     Under either theory, if the record does not contain direct
evidence that the adverse employment action “was caused by
prohibited discrimination,” then we turn to the burden-shifting
framework of McDonnell Douglas Corp. v. Green, 411 U.S.
792, 802-05 (1973), which requires the plaintiff first to
establish a prima facie case of discrimination; then, the
employer can show its decision was taken for a “legitimate,
nondiscriminatory reason.” Holcomb, 433 F.3d at 895; see also
Ponce, 679 F.3d at 845. Because the AOC does not dispute
that Mayorga has established a prima facie case, and because it
has offered a nondiscriminatory explanation for its decision to
hire the other candidates (i.e., that Mayorga lacked certain
skills in comparison to them), the court’s focus shifts to
resolving the “central question” whether the “employer’s
asserted non-discriminatory reason was not the actual reason.”
Brady v. Office of Sgt. at Arms, U.S. House of Reps., 520 F.3d
490, 494 (D.C. Cir. 2008). Put another way, when an employer
provides a legitimate reason for its decision:

       The McDonnell Douglas framework ... disappears, and
       the sole remaining issue is discrimination vel non. At
       this point, to survive summary judgment the plaintiff
       must show that a reasonable jury could conclude from
       all of the evidence that the adverse employment
       decision was made for a discriminatory reason. By “all
       of the evidence,” we mean any combination of
       (1) evidence establishing the plaintiff’s prima facie
       case; (2) evidence the plaintiff presents to attack the
                               9
       employer’s proffered explanation for its actions; and
       (3) any further evidence of discrimination that may be
       available to the plaintiff, such as independent evidence
       of discriminatory statements or attitudes on the part of
       the employer.

Holcomb, 433 F.3d at 896-97 (cleaned up). Mayorga relies
upon the latter two kinds of evidence to argue the AOC’s
proffered explanation is pretextual: He (1) challenges its claims
that he lacks BASnet experience and that he was confused
about what role he had applied for and (2) puts forth examples
of discriminatory statements made by two of the panelists prior
to the promotion decision.

B. Qualifications-Related Challenges

     Although Mayorga may attack the AOC’s decision not to
hire him by showing he is “significantly better qualified” than
one of the chosen candidates, a plaintiff in a Title VII case is
“expressly not limited to comparing his qualifications against
those of the successful applicant; he may seek to expose other
flaws in the employer’s explanation, including, inter alia,
showing the employer has misstated his qualifications.”
Holcomb, 433 F.3d at 897 (cleaned up). Mayorga may,
therefore, rebut the AOC’s claim that Williams and Coulter
were more qualified by proffering evidence that the selecting
officials knowingly understated Mayorga’s qualifications,
making their decision pretextual.

     In order to “survive summary judgment based solely on
evidence of pretext,” the evidence must be “such that a
reasonable jury not only could disbelieve the employer’s
reasons, but also could conclude that the employer acted, at
least in part, for a prohibited reason.” Walker v. Johnson, 798
F.3d 1085, 1096 (D.C. Cir. 2015). For example, as we said in
                                10
Aka v. Washington Hospital Center, 156 F.3d 1284, 1295 (D.C.
Cir. 1998),

         if the employer says that it did not hire the plaintiff
         because he did not speak Portuguese, the plaintiff can
         show that he did speak Portuguese, and that the
         employer knew it. Adequate evidence of this type may
         suffice to permit a jury to infer that the employer’s
         explanation is incorrect or fabricated, and thus to infer
         discrimination.

    On appeal Mayorga emphasizes two alleged
misstatements by Bieber that would permit a jury to infer his
explanation is pretextual – that is, that the misstatements were
“too obvious to be unintentional,” Fischbach v. D.C. Dep’t of
Corrections, 86 F.3d 1180, 1183 (D.C. Cir. 1996): (1) Bieber
incorrectly said Mayorga had no experience with the BASnet;
and (2) Bieber said that during the interview Mayorga allowed
as how he was unaware of what position he had applied for.
The AOC denies these allegations and counters that, even if
Mayorga were to succeed in them, he still cannot show the
outcome would be different because he does not have sufficient
experience in ethernet/fiber/Cisco.

   (1)      BASnet experience

     Mayorga first alleges Bieber misstated Mayorga’s
experience with the BASnet when he testified that Mayorga
“does not have experience with that. That’s only limited to my
[Bieber’s] shop.” Mayorga points out that his resume showed
he had experience with the BASnet, performing tasks such as
“[t]roubleshoot[ing] the network communication” and
“[t]roubleshoot[ing] the entire BAS for properly [sic]
operation”; most important, he also alleges Bieber was aware
of his experience:
                               11

       Mr. Bieber knows [I have experience with the BASnet]
       because I have worked with his team on the BASnet.
       When the BASnet went down, I had to work with his
       subordinates to solve the problem. In my job, which is
       the same job that I held when I applied for the
       promotion, I work on the BASnet to control the
       technology in the Capitol building and the Capitol
       Visitor Center (CVC), which are the most complex and
       important buildings in the AOC.

     Mayorga Declaration at ¶ 1. In response, the AOC stresses
the distinction between a building-level BAS and the BASnet.
It explains that each building within the jurisdiction of the AOC
runs several systems (e.g., HVAC, elevators) that comprise an
internal BAS. Each internal BAS is then connected via fiber-
optic cable to a network access switch which is, in turn,
connected to a systemwide set of routers to the larger BASnet
infrastructure. Hence, although “individual jurisdictions, such
as the Capitol, House, and Senate jurisdictions, are responsible
for other aspects of the BAS,” these internal building-level
systems “are not, themselves, the ‘BASnet.’” According to the
AOC, when Bieber talks about the “BASnet,” he is referring to
the “data-communications infrastructure interconnecting the
Architect’s thirty-one buildings and five off-site facilities”; in
contrast, Mayorga’s resume and declaration “plainly refer[]
only to the building-specific BAS components.”

    Because Mayorga has proffered evidence undermining
Bieber’s explanation of what is considered BASnet experience,
whether Mayorga has experience with the BASnet is a
“genuine issue of material fact” to be resolved by a jury. Bieber
claims only his “shop” (presumably the EMCS Branch) works
on the “actual BAS net network” – yet Bieber said he hired
Coulter for his network qualifications and Coulter, like
                                 12
Mayorga, did not work in Bieber’s shop. Indeed, both Coulter
and Bieber testified that Coulter had experience with the
“network side of [the building automation]” in his prior
position and Coulter’s resume said that in his previous job he
was responsible for servicing and operating “highly complex,
new or prototype systems including ... BASnet.” Together, this
evidence draws into question Bieber’s claim that only
employees in the EMCS shop have experience working with
the BASnet.

     More important, Wallace, “the BAS Net Manager” of the
EMCS, has represented that Mayorga is “an operator” on “the
BAS Net system,” casting further doubt upon Bieber’s
statement that Mayorga lacks BASnet experience:

        Q: What is your working relationship with Javier
            Mayorga? Do you ever have an opportunity to
            work with him?
        A: I met him around 2008 when I started working in
            the EMCS shop, and he’s an operator on the
            system. I mean, if he had questions he would call
            me. If he had –
        Q: Operator on what system?
        A: On the BAS Net system.

     Although the district court addressed Wallace’s testimony
by distinguishing between “operating” on the BASnet system
and “networking” on it, 2 on appeal the AOC does not assert this
distinction, instead claiming Mayorga lacks BASnet


2
281 F. Supp. 3d at 192 (“Although Wallace testified that the
plaintiff was an ‘operator’ on the ‘BAS Net system,’ he also testified
that he thought the plaintiff did not have ‘networking’ experience on
the BAS”).
                              13
experience but failing entirely to address Wallace’s testimony.
A jury could therefore reasonably find that Mayorga – whose
resume displayed his degree in Network Management and his
experience in “[t]roubleshoot[ing] the [BAS] network
communication” – had the BASnet experience sought by the
panel.

     Of course, if the jury were to conclude that Mayorga had
experience in the BASnet, then Mayorga would still have to put
forth sufficient evidence to enable the jury to find Bieber’s
misstatement was more than an honest mistake – i.e., evidence
showing Bieber did not “honestly believe[]” Mayorga lacked
BASnet experience. Fischbach, 86 F.3d at 1183. Although
Mayorga did not provide much detail about how he helped the
EMCS team troubleshoot problems arising from the BASnet,
we think a jury could nonetheless credit Mayorga’s testimony
that he worked with Bieber’s team and infer Bieber knew
Mayorga had the requisite BASnet experience. Combined with
the evidence above suggesting that employees outside of the
EMCS Branch also work on the BASnet, Mayorga has done
more than “merely state a disagreement with, or disbelief of”
Bieber’s explanation, Mayorga, 281 F. Supp. 3d at 194, 197-
98; from his proffered evidence, a jury may well determine
Bieber’s assertion that Mayorga had no BASnet experience
was “not only a mistaken one in terms of the facts, but a lie.”
Aka, 156 F.3d at 1293.

   (2)     Knowledge of the job position

    The second “misstatement” Mayorga calls to our attention
is Bieber’s claim that during the interview Mayorga was
confused about what job he was applying for. According to
Bieber, Mayorga said he “didn’t realize [the interview] was for
[the EMCS] shop.” Wallace likewise testified that when
Mayorga walked into the interview, Mayorga said, “I thought
                               14
this was a job in engineering,” and, “I didn’t mean to apply for
this, so.”

      These accounts are in some tension with Mayorga’s
resume, which states his objective was to “achieve meaningful
employment with the Office of Planning and Project
Management as an Electronic[s] Technician,” the job title
listed in the vacancy announcement. Mayorga also objected
vehemently to Bieber’s and Wallace’s statements in his sworn
declaration: “That is a lie. I never said that or anything like
it.... It was very clear on the vacancy announcement what the
job was and I filled out the form knowing what the job was.”

     The only response the AOC makes on appeal is to belittle
this dispute as one about a “tangential issue.” We are not so
quick to discount it, however; Mayorga’s evidence must be
viewed at this stage in the light most favorable to him, which
is to say, tending to demonstrate that Bieber and Wallace
manufactured reasons after the fact for not having hired him.
See Tolan v. Cotton, 572 U.S. 650, 651 (“[T]he evidence of the
nonmovant is to be believed, and all justifiable inferences are
to be drawn in his favor”). A jury may reasonably find that
Bieber and Wallace fabricated Mayorga’s alleged statements in
order to bolster their pretextual explanation that Mayorga was
not as qualified as the other applicants. See DeJesus v. WP Co.
LLC, 841 F.3d 527, 535 (D.C. Cir. 2016) (explaining a jury
may find pretext in part because an employer’s action may
“suggest[] an overall lack of forthrightness”).

   (3)     Ethernet/fiber/Cisco skills

     Finally, the AOC urges us to find, as the district court did,
that even if Mayorga did have BASnet experience, “it would
not have altered the outcome of the selection” because
                                15
Mayorga lacked experience with ethernet/fiber/Cisco.
Appellee’s Br. at 20; 281 F. Supp. 3d at 198.

     The AOC’s brief and the record, however, indicate that the
BASnet includes fiber-optic cables and Cisco switches – so if
Mayorga indeed had experience with the BASnet, then we
think a jury may reasonably find he had experience with its
integral components. See Appellee’s Br. 12-13 (describing
“Cisco network equipment” and “Ethernet and fiber-optic
cables” as “two key components of the network that EMCS was
responsible for maintaining”).          In fact, Bieber’s own
description of the BASnet references each of the relevant
technologies: “The BASnet is connected to each building-level
BAS system via a fiber-optic cable to a building-level
switch. The building-level switch is then connected to several
access switches within that building, again using fiber-optic
cables. An Ethernet cable then connects those access switches
to the routers.” Bieber Deposition at 8 (emphasis added). In
addition, Mayorga has a degree in Network Management and,
as described above, Mayorga’s coworker submitted a
declaration that Mayorga troubleshoots problems related to
“fiber and switches.” 3 This evidence is sufficient to raise a
genuine question of material fact regarding whether Mayorga
has the requisite skills in ethernet/fiber/Cisco.


3
  Mayorga also asks us to consider that his application for the
position indicates he had experience “implementing or
troubleshooting” “Cisco switch hardware,” “fiber infrastructure,”
and “Ethernet cable infrastructure.” Mayorga has forfeited this
evidentiary argument, however, because he failed to raise it in the
district court. See Vickers v. Powell, 493 F.3d 186, 196 (D.C. Cir.
2007) (declining to consider record evidence with respect to a
nonmovant’s claim of pretext because she had “never argued that the
various discriminatory acts alleged in her hostile work environment
claim ... were further evidence of pretext”).
                             16

C. Other Instances of Discrimination

     We come now to consider Mayorga’s other evidence of
discrimination. As we said in Holcomb, a plaintiff in a Title
VII case is “not limited to challenging the employer’s
explanation; [h]e can also avoid summary judgment by
presenting other evidence ... that permits an inference of
discrimination,” such as “discriminatory statements by the
employer, or other attitudes suggesting the decision maker
harbors discriminatory animus.” 433 F.3d at 899.

     Mayorga contends that Bieber’s name-calling (“Caviar”
instead of Javier) and his mockery of Mayorga’s accent could
lead a reasonable jury to conclude the panel denied Mayorga a
promotion for improper reasons. The AOC raises three
objections. First, it claims Mayorga cites only his own “self-
serving” testimony as evidence of Bieber’s discriminatory
attitude. Second, the AOC contends Mayorga’s testimony does
not show that Bieber himself, rather than other employees,
mocked Mayorga’s accent and called him “Caviar.” Finally,
even if Mayorga were to show that Bieber made discriminatory
remarks, the AOC says Mayorga’s accusations are “legally
deficient” because the remarks bear no nexus to the promotion
decision.

    We are unconvinced by the AOC’s responses. Its first
argument is a mere makeweight:

       [T]here is no rule of law that the testimony of a
       discrimination plaintiff, standing alone, can never make
       out a case of discrimination that could withstand a
       summary judgment motion. After all, evidence a party
       proffers in support of its cause will usually, in some
       sense, be “self-serving.” It is nonetheless beyond
                              17
       question as a general proposition that parties, like other
       fact witnesses, are legally competent to give material
       testimony. Indeed, in many kinds of cases, parties are
       the key, or even sole, witnesses. To the extent the
       testimony of a witness who is also a party may be
       impaired by party self-interest, it is ordinarily the role
       of the jury – not the court on summary judgment – to
       discount it accordingly.

Johnson v. Perez, 823 F.3d 701, 710 (D.C. Cir. 2016) (cleaned
up). In this instance, the question whether Bieber called
Mayorga “Caviar” and mocked his accent hinges upon
Mayorga’s and Bieber’s credibility, “an issue that is
quintessentially one for the finder of fact.” Aka, 156 F.3d at
1299. Mayorga’s testimony is therefore precisely the kind of
evidence upon which, when combined with all the other
evidence, a jury may base a verdict in his favor. See, e.g.,
Reeves v. Sanderson Plumbing Prods., Inc., 530 U.S. 133, 150-
51 (2000) (“Credibility determinations, the weighing of the
evidence, and the drawing of legitimate inferences from the
facts are jury functions, not those of a judge”).

     As to the AOC’s view that Mayorga’s testimony cannot be
interpreted to show Bieber was involved in calling Mayorga
“Caviar” or in mocking Mayorga’s accent, we disagree. When
asked in his deposition whether he spoke to Bieber “about the
insults,” Mayorga answered no because “Bieber was one of the
person [sic] who was talking.” Moreover, when asked whether
he had “ever directly heard Mr. Bieber, Mr. Wallace, [or
another employee], as you say, ‘talk trash’ about [him],”
Mayorga answered that “they call me, straight out to my face,
‘Caviar.’” Furthermore, Mayorga clearly testified that Wallace
has previously called him “Caviar” – a particularly significant
accusation because Wallace was on the selection panel.
                                18
     Finally, we reject the AOC’s argument that mockery about
Mayorga’s name and accent does not permit a jury to infer
discrimination because Mayorga has not explained how the
remarks relate to the decision at issue. Although “an isolated
race-based remark unrelated to the relevant employment
decision could not, without more, permit a jury to infer
discrimination, we have not categorically labeled such
comments immaterial.” Morris v. McCarthy, 825 F.3d 658,
669-70 (D.C. Cir. 2016) (cleaned up). To be sure, Mayorga’s
argument would be stronger if he had drawn a direct connection
between the discriminatory name-calling and the selection
decision, but we have been clear that disparaging comments of
the sort Mayorga describes are “nonetheless probative
evidence of a supervisor’s discriminatory attitude, at least
when it is targeted directly at the plaintiff or is one of a pattern
of similar remarks.” Id. at 670. A jury may therefore consider
this evidence alongside the other evidence in this case to
determine whether Mayorga has met his burden.

     In sum, drawing all inferences in Mayorga’s favor, a
compelling narrative emerges, cf. id. at 671: Bieber knew
Mayorga worked on the BASnet because Mayorga had at least
once worked with the EMCS team in order to troubleshoot the
system. Thereafter, Bieber listed two job openings for his shop
and worked with two other panelists to make the selection
decision; two of the panelists, including Bieber, had regularly
called Mayorga “Caviar” instead of Javier and mocked his
accent. Prior to the interviews, Bieber did not give Mayorga
credit for skills readily apparent on Mayorga’s resume. After
rejecting Mayorga for the position, Bieber justified his decision
in part by explaining Mayorga did not have BASnet
experience, which was limited to only his shop – yet the panel
recommended and the AOC hired a candidate for the
“network” role who also did not work in Bieber’s shop.
Bieber’s claim that Mayorga did not have the requisite BASnet
                               19
experience is further contradicted by that of Bieber’s deputy in
the EMCS Branch, who testified that Mayorga is an “operator”
on the BASnet. Bieber then falsely accused Mayorga of not
knowing what job he was applying for.

     Viewed in this light, a reasonable jury could be “quite
suspicious” about the sincerity of the reasons given for
Mayorga’s not having been selected. Id. Of course, although
a jury might instead find the AOC’s justifications genuine,
“[r]esolving such conflicting inferences is precisely the type of
function we leave to the jury, not to a judge ruling on a
summary judgment motion.” Id. at 672.

                       III. Conclusion

     We conclude Mayorga has proffered evidence from which
a jury could infer the AOC discriminated against him. Because
Mayorga argues his case as a single-motive claim and at oral
argument forfeited any potential mixed-motive claim he could
have made, he bears the burden of showing the alleged animus
was a but-for cause of the decision not to promote him. See
Ginger v. D.C., 527 F.3d 1340, 1345 (D.C. Cir. 2008).

    The judgment of the district court is vacated and the case
remanded for trial.

                                                    So ordered.